 Case 18-33465      Doc 16     Filed 12/20/18 Entered 12/20/18 16:45:24       Desc Main
                                Document     Page 1 of 10


                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA

In re:
Jeffrey Wayne Plaisted
asf Jeffrey Development Inc.
dba Jeffrey Development Inc.
                                                                          Chapter 13
                                                              Case No. 18-33465 WJF

Debtors.



            NOTICE OF HEARING, OBJECTION TO CONFIRMATION OF PLAN


TO:   Jeffrey W. Plaisted and Vicki Plaisted, and other entities specified in Local
Rule 3015-3.

      Secured creditor MTGLQ Investors, L.P. as serviced by New Penn Financial

LLC dba Shellpoint Mortgage Servicing (“Shellpoint”) hereby gives notice of a hearing,

and objects to the confirmation of the plan proposed by the debtors.

      1.     The objection to confirmation of the plan will be heard at the

confirmation hearing on the Debtor’s Chapter 13 Plan scheduled at 10:30 am on

December 27, 2018, in Courtroom 2B, 316 North Robert Street, St. Paul, MN 55101

or as soon thereafter as counsel can be heard.

      2.     This court has jurisdiction over this motion pursuant to 28 U.S.C. §§

157 and 1334, Federal Rules of Bankruptcy Procedure 5005 and Local Rule 1070-1.

This proceeding is a core proceeding. The petition commencing this Chapter 13 case

was filed on November 6, 2018. The case is now pending in this court.

      3.     This objection arises under 11 U.S.C. §§ 1322, 1324, and 1325 and

Federal Rules of Bankruptcy Procedure 1017(d), 3015(f), 9014 and Local Rules 3015-




                                           -1-
 Case 18-33465        Doc 16    Filed 12/20/18 Entered 12/20/18 16:45:24       Desc Main
                                 Document     Page 2 of 10


3, 3020-1, and 3020-3. Shellpoint requests denial of confirmation of Debtor’s

Chapter 13 Plan.

       4.       The Debtor commenced a Chapter 13 proceeding on November 6, 2018

as Case No. 18-33465. At the time of filing, Debtor owed a delinquency to Shellpoint

in the amount of $421,968.17.

      5.        Shellpoint is the assignee of a first mortgage interest in the Debtor's

homestead located at: 2505 Lake Avenue, White Bear Lake, MN 55110, and legally

described as:




      6.        The mortgage is dated March 15, 2007, and was filed for record as

recorded in the office of the Ramsey County Recorder March 8, 2011, as document

no. 4270543 and also filed in the office of the registrar of titles June 25, 2007 as

document no. 2008900 on certificate of title no. 530876 in the original amount of

$417,000.00. (Exhibit A). The mortgage matures in April 2027




                                              -2-
 Case 18-33465         Doc 16   Filed 12/20/18 Entered 12/20/18 16:45:24      Desc Main
                                 Document     Page 3 of 10


       7.     The plan is objected to on the basis that the Debtors were delinquent

on pre-petition arrears in the amount of $421,968.17. Currently, the plan provides

for payment in Part 10 of the plan. Therefore, the plan does not comply with the

provisions of Chapter 13 of the Bankruptcy code as contemplated by 11 U.S.C

§1325(a)(1) and (6).

       8.     The plan does not comply with the provisions of the Bankruptcy Code

as required by 11 U.S.C. section 1325(a)(1) because it lists Shellpoint’s secured

claim in Part 10. This is a violation of Section 1322(b)(2).

      WHEREFORE, Shellpoint respectfully requests that the Court deny

confirmation of the Plan, and such other and further relief as may be just and

equitable.

Dated: December 20, 2018

                                    USSET, WEINGARDEN & LIEBO, P.L.L.P.


                                                  By:/E/ Kevin T. Dobie
                                                  Kevin T. Dobie #388322
                                                  4500 Park Glen Road, #300
                                                  Minneapolis, MN 55416
                                                  (952) 925-6888
                                                  kevin@uwllaw.com




                                            -3-
Case 18-33465   Doc 16   Filed 12/20/18 Entered 12/20/18 16:45:24   Desc Main
                          Document     Page 4 of 10
 Case 18-33465         Doc 16   Filed 12/20/18 Entered 12/20/18 16:45:24       Desc Main
                                 Document     Page 5 of 10


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

 In re:

 Jeffrey Wayne Plaisted
 asf Jeffrey Development Inc.
 dba Jeffrey Development Inc.
                                                                            Chapter 13
                                                                Case No. 18-33465 WJF

 Debtors.




                                 MEMORANDUM OF LAW



                                          FACTS


          The facts in this matter are as detailed in the objection which are incorporated

herein by reference. MTGLQ Investors, L.P. as serviced by New Penn Financial LLC

dba Shellpoint Mortgage Servicing (“Shellpoint”) is a secured creditor of the debtor’s

and holds a perfected first mortgage on the debtor’s principal residence. The pre-

petition arrearage owed to Shellpoint is in the amount of $421,968.17. The Debtor

has not made appropriate provisions in the plan to cure the pre-petition arrearage.

Shellpoint submits this Memorandum of Law in Support of its Objection to

Confirmation of Plan.




                                              -4-
 Case 18-33465      Doc 16    Filed 12/20/18 Entered 12/20/18 16:45:24      Desc Main
                               Document     Page 6 of 10


                                     ARGUMENT

      I.      The Debtor’s Plan Should Not Be Confirmed Because It
              Impermissibly Modifies Shellpoint’s Secured Claim.

By including Shellpoint’s claim in Part 10 of the Plan, the debtor is attempting to

modify a secured claim on the debtor’s principal residence. Section 1322(b) of the

Bankruptcy Code provides as follows:

      •    Subject to subsections (a) and (c) of this section, the plan may— . . .
      •    2) modify the rights of holders of secured claims, other than a claim
           secured only by a security interest in real property that is the debtor’s
           principal residence . . . ;
      •    5) notwithstanding paragraph (2) of this subsection, provide for the curing
           of any default within a reasonable time and maintenance of payments
           while the case is pending on any unsecured claim or secured claim on
           which the last payment is due after the date on which the final payment
           under the plan is due;

11 U.S.C. § 1322(b)(2) and 1322(b)(5). Section 1325(a) provides,

      •    Except as provided in subsection (b), the court shall confirm a plan if—
           …The plan complies with the provisions of this chapter and with the other
           applicable provisions of this title; …


11 U.S.C. § 1325(a). Shellpoint is a secured creditor of debtor’s whose claim is

secured only by the debtor’s principal residence. The pre-petition arrears owed to

Shellpoint is in the amount of $421,968.17. The Plan does not cure the prepetition

delinquency owed to Shellpoint. The mortgage matures in 2027. Shellpoint should

be included in Part 7 for home mortgages in default with arrears in the amount of

$421,968.17 because the amounts secured by the lien and the duration of the lien

may not be modified by the debtor’s plan.




                                            -5-
 Case 18-33465     Doc 16   Filed 12/20/18 Entered 12/20/18 16:45:24        Desc Main
                             Document     Page 7 of 10


      Because the debtor’s plan does not cure the prepetition delinquency within a

reasonable time, the plan does not comply with Section 1322(b)(5). Therefore, the

Plan should not be confirmed.

                                   CONCLUSION


       Shellpoint respectfully requests that the Court deny confirmation.

Dated: December 20, 2018

                                 USSET, WEINGARDEN & LIEBO, P.L.L.P.


                                                By:/E/ Kevin T. Dobie
                                                Kevin T. Dobie #388322
                                                4500 Park Glen Road, #300
                                                Minneapolis, MN 55416
                                                (952) 925-6888
                                                kevin@uwllaw.com




                                          -6-
 Case 18-33465      Doc 16    Filed 12/20/18 Entered 12/20/18 16:45:24        Desc Main
                               Document     Page 8 of 10




                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA

 In re:
 Jeffrey Wayne Plaisted
 asf Jeffrey Development Inc.
 dba Jeffrey Development Inc.
                                                                           Chapter 13
                                                                    Case No. 18-33465

 Debtors.




                  UNSWORN DECLARATION FOR PROOF OF SERVICE


I, Maria L. Aligah, employed on this date by USSET, WEINGARDEN & LIEBO
P.L.L.P., attorney(s) licensed to practice law in this court, with office address of 4500
Park Glen Road, Suite 300, Minneapolis, Minnesota 55416, upon penalty of perjury,
declares that on December 20, 2018, I served the annexed Notice of Hearing,
Objection to Confirmation of Plan, upon each of the entities named below by mailing
to them a copy thereof by enclosing same in an envelope with first class mail postage
prepaid and depositing same in the post office at Minneapolis, Minnesota, addressed
to each of them as follows:

Jeffrey W. Plaisted
2505 Lake Avenue
White Bear Lake, MN 55110

Vicki Plaisted
2505 Lake Avenue
White Bear Lake, MN 55110


Certified Mail:

MERS
Attn: Bill Beckmann
1818 Library Street Suite 300
Reston, VA 20190

and delivered by email notification under CM/ECF on the day efiled with the court to
each of them as follows:




                                            -7-
 Case 18-33465      Doc 16   Filed 12/20/18 Entered 12/20/18 16:45:24   Desc Main
                              Document     Page 9 of 10



Office of the United States Trustee

Gregory A. Burrell, Chapter 13 Trustee

Tim Theisen, Esq.


                                               /s/Maria L. Aligah
                                               Maria L. Aligah




                                         -8-
 Case 18-33465      Doc 16   Filed 12/20/18 Entered 12/20/18 16:45:24   Desc Main
                              Document     Page 10 of 10


                       UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MINNESOTA

 In re:
 Jeffrey Wayne Plaisted
 asf Jeffrey Development Inc.
 dba Jeffrey Development Inc.
                                                                       Chapter 13
                                                                Case No. 18-33465

 Debtors.



                                       ORDER



      The above entitled matter came for hearing upon the motion of MTGLQ

Investors, L.P. as serviced by New Penn Financial LLC dba Shellpoint Mortgage

Servicing pursuant to 11 U.S.C. section 1322 on December 27, 2018, at the U.S.

Bankruptcy Court, St. Paul, Minnesota. Appearances were as noted in the record.

Based upon the evidence adduced at said hearing, the arguments of counsel, and the

court being fully advised of the premises,

      IT IS ORDERED:

             Confirmation of the debtor’s chapter 13 plan is denied.

      Dated:_____________________




                                  United States Bankruptcy Judge




                                             -9-
